Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Pavlik on 6/2/2022.

The application has been amended as follows: 
In claim 7, line 3, please delete the phrase [within the terminal extents of the frame assembly];
In claim 27, line 3, please delete the phrase [within the terminal extents of the frame assembly].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious a building façade system comprising a frame assembly for supporting a façade panel, a unified vertical shear blade anchor having a body portion and a flange extending horizontally in a first direction, the flange having opposing top and bottom surfaces, the bottom surface having downwardly projecting serrations along at least a portion thereof, the serrations extending in a second direction substantially perpendicular to the first direction, wherein the second direction extends horizontally, a vertical mullion secured by a shear connection to the shear blade anchor, the vertical mullion being held in shear and being configured for supporting horizontal members to form the frame assembly, the shear connection between the vertical mullion and the unified vertical shear blade anchor being formed by a fastener coupling the body portion of the shear blade anchor to an outside lateral surface of the vertical mullion, the fastener extending horizontally in the second direction through at least a portion of the body portion and the vertical mullion, in addition to the rest of the limitations present in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633